Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
  
Status of the Claims
The Office acknowledges receipt of Applicants’ Response, filed 29 July 2022.  Claims 1, 6, 10, and 11 are amended therein, and new claim 16 is added.  Claim 4 remains withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 3, 6, 9 – 14, and 16 are available for active consideration.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 11 August  2022, which is now of record in the file.
Claim Objections 
The objections to claims 6 and 11 set forth in the Action of 13 April 2022 are hereby withdrawn in light of Applicants’ amendment of the claims.
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 13 April 2022 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 1 – 3, 5, 6, 9 – 14, and 16 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2018/0280569 A1 to Kasuga, T. and Y. Nishikawa, claiming priority to 28 April 2016, identified on an Information Disclosure Statement (IDS) filed 13 October 2020, cite no 008 (USPAT) (“Kasuga ‘569”), in view of US 2014/0037593 A1 to Alvarez, L., et al., claiming priority to 6 December (2010) (“Alvarez ‘593”).
The Invention As Claimed 
	Applicants claim a bone regeneration material comprising a bone morphogenetic protein-2 (BMP-2) and a structure comprising a plurality of biodegradable electrospun fibers, wherein the structure comprises about 15 – 50% wgt PLGA and about 50 - 85% wgt β-TCP particles, distributed on and in the electrospun fibers, wherein the targetable BMP-2 comprises a β-TCP binding peptide fused to BMP-2, and is bound to the calcium compound particles that are exposed on a surface of the fibers, and wherein, after implantation of the bone regeneration material at a treatment site of a subject, the targetable BMP-2 remains sufficiently bound to calcium compound particles at the treatment site to promote bone formation at the treatment site and prevent bone formation away from the treatment site, wherein the binding peptide has the amino acid sequence according to one of SEQ ID NOS: 1 – 22, or SEQ ID NO: 1, and wherein the diameter of the β-TCP particles is from 1 to 5 µm.
The Teachings of the Cited Art 
	Kasuga ‘593 discloses a bone-regeneration material that contains calcium phosphate particles in biodegradable fibers of poly(lactic acid)-co-poly(glycolic acid) copolymer (PLGA) manufactured by electrospinning, wherein the calcium phosphate particles are substantially uniformly dispersed within the fibers (see Abstract), wherein the bone regeneration material is in a nonwoven fabric or cotton wool-like form (see ¶[0018]), wherein the calcium phosphate particles are β-tricalcium phosphate (β-TCP) particles (see ¶[0026]), wherein the fibers comprise about 30 – 50% wgt PLGA and 50 – 70% wgt calcium phosphate particles (see ¶[0069]), wherein the outer diameter of the β-TCP particles is 0.5 to 4 µm (see ¶[0039]), wherein the outer diameter of the biodegradable fiber is 10 to 250 µm (see ¶[0040]), wherein the outer diameter of the fibers is uneven, and ranges from about 10 to 150 µm, but the preferable mean diameter is 10 to 50 µm such that it is possible to create a space (gap) between fibers necessary for cells to enter the inside of the cotton wool-like porous implant material (see ¶[0089]), wherein the area of the interface between the ceramic particles (bone morphogenetic factor) of the fibers and body fluid is increased markedly by the formation of ultramicropores on the biodegradable fiber, formed on the fiber surface in the process of evaporation of the spinning solution ejected in a fiber form from the nozzle, the micropores resulting in increased osteogenic potential (see ¶[0091]).  The reference does not expressly disclose an electrospun PLGA fiber wherein the fiber comprises β-TCP particles disposed on and in the fiber, or disclose a bone regeneration material wherein the BMP-2 comprises a β-TCP binding peptide fused to BMP-2, the peptide having an amino acid sequence according to one of SEQ ID NOS: 1 – 22.  The teachings of Alvarez ‘593 remedy that deficiency.
	Alvarez ‘593 discloses compositions comprising β-tricalcium phosphate (β-TCP) bound to a β-TCP binding peptide (see Abstract), wherein the β-TCP binding peptide is fused to an additional protein and/or peptide (see ¶[0009]), wherein the fusion peptides comprising the β-TCP binding peptide and an additional protein or peptide confer tight binding of protein ligands to β-TCP substrates (see ¶[0044]), wherein the β-TCP can be used in a variety of forms,  including a granular form, a porous form, a powder, a moldable putty, a paste and/or a scaffold (see ¶[0048]), wherein "β-TCP binding peptides" are peptides that specifically bind to β-TCP that binds tightly to, or has a high affinity for, β-TCP  (see ¶[0049]), wherein the β-TCP binding protein is also capable of binding (e.g., fusing) to an additional protein and/or peptide, thereby tethering the additional protein and/or peptide to β-TCP (see ¶[0051]), wherein the β-TCP binding peptide comprises the amino acid sequence LLADTTHHRPWT (SEQ ID NO: 1; cf. SEQ. ID NO. 1), GQVLPTTTPSSP (SEQ ID NO: 2; cf. SEQ ID NO: 2), VPQHPYPVPSHK (SEQ ID NO: 3; cf. SEQ ID NO: 3), HNMAPATLHPLP (SEQ ID NO: 4; cf. SEQ ID NO: 4), QSFASLTNPRVL (SEQ ID NO: 5; cf. SEQ ID NO: 5), HTTPTTTYAAPP (SEQ ID NO: 6; cf. SEQ ID NO: 6), QYGVVSHLTHTP (SEQ ID NO: 7; cf. SEQ ID NO: 7), TMSNPITSLISV (SEQ ID NO: 8; cf. SEQ ID NO: 8), IGRISTHAPLHP (SEQ ID NO: 9; cf. SEQ ID NO: 9), MNDPSPWLRSPR (SEQ ID NO: 10; cf. SEQ ID NO: 10), QSLGSMFQEGHR (SEQ ID NO: 11; cf. SEQ ID NO: 11), KPLFTRYGDVAI (SEQ ID NO: 12; cf. SEQ ID NO: 12), MPFGARILSLPN (SEQ ID NO: 13; cf. SEQ ID NO: 13), QLQLSNSMSSLS (SEQ ID NO: 14; cf SEQ ID NO: 14), TMNMPAKIFAAM (SEQ ID NO: 15; cf. SEQ ID NO: 15), EPTKEYTTSYHR (SEQ ID NO: 16; cf. SEQ ID NO: 16), DLNELYLRSLRA (SEQ ID NO: 17; cf. SEQ ID NO: 17), DYDSTHGAVFRL (SEQ ID NO: 18; cf. SEQ ID NO: 18), SKHERYPQSPEM (SEQ ID NO: 19; cf. SEQ ID NO: 19), HTHSSDGSLLGN (SEQ ID NO: 20; cf. SEQ ID NO: 20), NYDSMSEPRSHG (SEQ ID NO: 21; cf. SEQ ID NO: 21), or ANPIISVQTAMD (SEQ ID NO: 22; cf. SEQ ID NO: 22) (see ¶[0052]), wherein a variety of proteins and/or peptides can be fused to the β-TCP binding peptide, such as BMP-2 (see ¶[0062]), and wherein the intrinsic properties of β-TCP favor bone healing in many clinical applications, and addition of osteogenic growth factors such as BMP-2 to β-TCP scaffolds enhances healing in both experimental animal models and clinical applications (see ¶[0067]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a bone-regeneration material that contains calcium phosphate particles in biodegradable fibers of poly(lactic acid)-co-poly(glycolic acid) copolymer (PLGA) manufactured by electrospinning, wherein the bone regeneration material is in a nonwoven fabric or cotton wool-like form, wherein the calcium phosphate particles are β-tricalcium phosphate (β-TCP) particles, wherein the fibers comprise about  30 – 50% wgt PLGA and 50 – 70% wgt calcium phosphate particles, wherein the outer diameter of the β-TCP particles is 0.5 to 4 µm, wherein the outer diameters of the biodegradable fibers range from about 10 to 150 µm, with a mean diameter of 10 to 50 µm to create a space (gap) between fibers necessary for cells to enter the inside of the cotton wool-like porous implant material, as taught by Kasuga ‘569, wherein the β-tricalcium phosphates are bound to a β-TCP binding peptide, wherein the β-TCP binding peptide is fused to an additional protein and/or peptide, wherein the β-TCP binding peptide comprises amino acid sequences SEQ ID NOS. 1 – 22, and wherein the peptide fused to the β-TCP binding peptide is BMP-2, as taught by Alvarez ‘593.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Alvarez ‘593 to the effect that the intrinsic properties of β-TCP favor bone healing in many clinical applications, and addition of osteogenic growth factors such as BMP-2 to β-TCP scaffolds enhances healing in both experimental animal models and clinical applications, as well as that fusion peptides comprising a β-TCP binding peptide and an additional protein or peptide, such as BMP-2 confer tight binding of protein ligands to β-TCP substrates (see ¶[0044]). 
	With respect to the limitations directed to quantitative ranges, either of dimensions or component loadings, recited in claims 1 and 10, the Examiner notes that the cited references do not disclose comparable ranges that are directly congruent with the recited limitation.  However, it is the Examiner’s position that the cited art teaches quantitative ranges of component loadings or fiber and particle dimensions that significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
	Further with respect to the quantitative ranges of the PLGA (about 15 – 50% wgt) and β-TCP (about 50 – 85% wgt) components of the electrospun fibers, the Examiner notes that the ranges disclosed in Kasuga ‘569 for PLGA (“about 30 – 50% by weight”) and calcium phosphate particles (“about 50 – 70% by weight”) overlap with the claimed ranges, thus rendering the claim obvious.  See  MPEP § 2144.05: “Claim reciting thickness of a protective layer as falling within a range of ‘50 to 100 Angstroms’ considered prima facie obvious in view of prior art reference teaching that ‘for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].’ The court stated that ‘by stating that “suitable protection” is provided if the protective layer is “about” 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.’). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
	With respect to the limitation recited in claim 1, the limitation directed to the targetable BMP-2 remaining sufficiently bound to calcium compound particles at the treatment site after implantation of the bone regeneration material to promote bone formation at the treatment site and prevent bone formation away from the treatment site, Applicants are reminded that the invention as recited in claim 1 is directed to a composition of matter (“a material”), and that the limitation in question is reasonably interpreted to a functional characteristic of the material arising from a specific intended use of the material.  Consequently, the limitation is not afforded patentable weight.
Consequently, it is the Examiner’s position that the electrospun β-TCP-loaded PLGA fibers of Kasuga ‘569 would necessarily have at least a portion of the particles disposed on the surface of the fibers.  In addition, or in the alternative, the Examiner notes that the reference explicitly teaches that the area of the interface between the β-TCP particles of the fibers and body fluid is increased markedly by the formation of ultramicropores on the biodegradable fiber, resulting in increased osteogenic potential (see ¶[0091]).  In light of this teaching, it is the Examiner’s position that one of ordinary skill in the art would understand that the ultramicropores on the surface of the fibers would provide direct access of bodily fluid to the β-TCP particles and that, as a consequence, the particles are disposed in a manner whereby the calcium phosphate particles function effectively as being exposed “on and in” the fibers.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 3, 6, 9 – 14, and 16 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ remarks filed 29 July 2022, but does not find them persuasive.  Applicants first argue that the combination of features reflected in the limitation newly added to claim 1 “is not disclosed in the combination of cited references.”  However, as the above rejection clearly sets forth, such limitation is not afforded patentable weight in that it is directed to a functional, rather than compositional or structural, limitation, which function arises only from a specific use of the material of the invention.
	Applicants also argue that the materials of the invention have properties that are unexpected in view of the combination of references.  However, as has been previously addressed, if assuming arguendo that implants comprising a “targetable” BMP-2 produce better results for bone formation than implants without such BMP-2, it is the Examiner’s position that such results would not have been considered “unexpected” by one of ordinary skill in the art in light of the teachings of Alvarez ‘593 to the effect that “[a]lthough the intrinsic properties of βTCP favor bone healing in many clinical applications, addition of osteogenic growth factors BMP-2 and OP-1 to βTCP scaffolds at the time of implant enhances healing in both experimental animal models and clinical applications” (see ¶[0067]).  These arguments rely heavily on Applicants’ allegations that the loading of components in the material of the invention results in greater binding of BMP-2 to the implant, which binding produces improved performance/results when compared to implants with loadings outside of the claimed ranges.  However, it is the Examiner’s position that the favorable properties of the material arise inherently from the loadings and that, as addressed in the above rejection, compositions according to the combination of cited references, having overlapping loadings and with similar structures,  would necessarily share such properties.  
As to taking advantage of these shared properties to “tune” doses of BMP-2 in the compositions, it is the Examiner’s position that such adaptation of the materials to a specific purpose would amount to nothing more than optimization of a result effective variable, the practice of which is well within the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.  
Consequently, based on the above discussion, claims 1 – 3, 6, 9 – 14, and 16 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619